

Exhibit 10.52


THIRD MODIFICATION OF PROMISSORY NOTE
("Modification")


Effective Date of Modification:        October 26, 2018


Original Promissory Note:


Effective Date:    July 30, 2015


Borrower:
Green Brick Partners, Inc.
2805 N. Dallas Pkwy.

Suite 400
Plano, TX 75093


Lender:
Inwood National Bank

7621 Inwood Road
Dallas, Texas 75209


Guarantors:
JBGL Mustang, LLC, a Texas limited liability company

JBGL Exchange, LLC, a Texas limited liability company
JBGL Builder Finance, LLC, a Texas limited liability company
Johns Creek 206, LLC, a Georgia limited liability company
GRBK Frisco LLC, a Texas limited liability company


Stated Principal Amount:    $50,000,000.00


Maturity Date:    July 30, 2017


First Modification of Promissory Note ("First Modification"):


Effective Date:    May 3, 2016
Maturity Date:    May 1, 2019


Second Modification of Promissory Note and Increase of Stated Principal Amount
("Second Modification"):


Effective Date:    October 27, 2017
Maturity Date:     May 1, 2019


Increased Stated Principal
Amount:    $75,000,000.00




THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 1

--------------------------------------------------------------------------------





(Original Promissory Note, First Modification, and Second Modification hereafter
collectively referred to as the ''Promissory Note")




Collateral Documents:


a.
Terms, Conditions, Provisions, Deeds of Trust, Security Agreements, Guaranty
Agreements, and other collateral described and contained
in that certain Loan Agreement dated effective as of July 30, 2015, as
subsequently amended (collectively, "Loan Agreement"), executed and delivered by
Borrower and Guarantors and Lender, which Loan Agreement is incorporated herein
by reference for all purposes



Modification to Promissory Note:


1. Interest Rate. Borrower and Lender acknowledge and agree that interest shall
accrue on the unpaid principal balance of the Promissory Note outstanding from
time to time until the Maturity Date at a floating rate per annum equal to the
rate announced by Bank of America, N.A., its successors and assigns, from time
to time, as its "Prime Rate" (herein known as the "lndex"), minus one-quarter of
one percent (.25%). Adjustments due to changes in the Index are to be made on
the effective date of any change in the Index. In no event shall the interest
charged or paid hereunder exceed the highest maximum rate allowed by applicable
law ("Highest Lawful Rate"). The Index is not necessarily the lowest rate
charged by Lender on its loans and Borrower understands that Lender may make
loans based on other rates as well. If the Index becomes unavailable during the
term of this note, Lender may designate a substitute index after notice to
Borrower. Lender will provide Borrower with the current Index rate upon
Borrower's request. Notwithstanding the foregoing, at no time shall the interest
charged be less than four percent (4%) per annum, nor more than the lesser of
eighteen percent (18%) per annum or the Highest Lawful Rate.


2. Maturity Date. The "Maturity Date", as defined in the Promissory Note, the
Loan Agreement, and all Collateral Documents, is hereby modified by deleting May
1,
2019, and substituting May 1, 2022.


Borrower hereby ratifies all previous advances, draws, and draw requests made
under the terms of the Promissory Note and, further, Borrower hereby reaffirms
all terms, conditions, and obligations of Borrower contained in the Promissory
Note, the Loan
Agreement, and the Collateral Documents, and all ancillary documents thereto,
except as modified herein. Borrower agrees that such modification shall in no
manner alter, effect,
impair, or abrogate the Promissory Note, the Loan Agreement, or the Collateral
Documents describing the liens and security interests and collateral interests
securing the payment of






THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 2

--------------------------------------------------------------------------------





same, and that said liens, security interests, and collateral interests shall
not in any manner be waived; the purpose of this instrument being simply to
modify the terms of the Promissory Note, the Loan Agreement, and the Collateral
Documents, as set forth above. Except as modified above, all terms and
provisions of the Promissory Note, the Loan Agreement, and the Collateral
Documents, and of the instrument or instruments creating or fixing the liens,
security interests, and collateral interests securing the payment of same, are
and such shall be, and remain, in full force and effect as therein written.


To the extent a conflict exists between the terms and conditions contained in
this Modification and the Collateral Documents, this Modification shall control.




THE REMAINDER OF THIS PAGE IS BLANK SIGNATURE PAGES FOLLOW




THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 3

--------------------------------------------------------------------------------





Executed effective as of (but not necessarily on) the date first written above.


BORROWER:


Green Brick Partners, Inc.,
a Delaware corporation


By: /s/ James R. Brickman
James R. Brickman
Chief Executive Officer


GUARANTOR:


JBGL Mustang, LLC,
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman
Manager


JBGL Exchange, LLC,
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman    Manager


JBGL Builder Finance, LLC
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman    Manager


Johns Creek 206, LLC,
a Georgia limited liability company


By: /s/ James R. Brickman
James R. Brickman    Manager




THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 4

--------------------------------------------------------------------------------





GRBK Frisco LLC,
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman
Manager


GRBK EDGEWOOD LLC,
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman
Manager


JBGL Hawthorne, LLC
a Texas limited liability company


By: /s/ James R. Brickman
James R. Brickman
Manager




THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 5

--------------------------------------------------------------------------------

















































Lender:


INWOOD NATIONAL BANK


By: /s/ Keil W. Strickland
Keil W. Strickland
Senior Vice President






wj\loan. IS\inwood\JBGL mustang\mod3.ocl 2018\note.1a




THIRD MODIFICATION OF PROMISSORY NOTE        PAGE 6